Citation Nr: 1046132	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to an increased evaluation for 
residuals of a head injury, to include a rating in excess of 30 
percent for neurological manifestations of pain disorder and a 
separate rating for chronic fatigue syndrome, is the subject of a 
separate decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Brooks McDaniel


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1944 to June 1946.  This matter is before the Board on appeal 
from a June 2006 rating decision of the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2006, a Travel Board hearing was held before the 
undersigned on the issue of service connection for depression.  
The Veteran was represented at that hearing by his agent.  In 
February 2007, the Veteran appeared at a hearing before a 
Decision Review Officer (DRO) at the RO.  Transcripts of the 
hearings are of record.  

The case was previously before the Board in July 2008 when it was 
remanded to schedule a hearing before the Board.  In February 
2009, the Veteran's agent withdrew the request for a hearing due 
to the Veteran's health.

The Board notes that the matters that are addressed in a separate 
Board decision stem from earlier RO action.  In those matters the 
Veteran has separate representation, by an attorney.

Claims to reopen claims of service connection for low back 
and left shoulder disabilities have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).   Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VARO.  VA will notify the appellant 
if further action on his part is required.


REMAND

The Board decision that is being issued concurrently with this 
decision addresses the issue of service connection for chronic 
fatigue syndrome.  Hence, consideration of the appeal seeking 
TDIU must be deferred; if granted, service connection for chronic 
fatigue syndrome is inextricably intertwined with entitlement to 
TDIU.

The evidence of record at the time the Veteran filed his claim 
for increase in 1994 includes his statements that he was forced 
to take an early retirement in 1979 due to his service-connected 
disabilities.  As the United States Court of Appeals for Veterans 
Claims (CAVC or Court) explained in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), when evidence of unemployability is submitted at 
the same time that a Veteran is appealing the rating assigned for 
a disability, a claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.

During the appeal, the Veteran provided a March 1999 statement 
from his private physician, Dr. Morgan, who opined that the 
Veteran is "unable to perform any meaningful work due to 
headaches and back pain."  The record also shows that the 
Veteran has significant nonservice-connected conditions, 
including diabetes mellitus, including a left below the knee 
amputation around 2006, and hypertension.  He has not been 
afforded a VA medical examination which specifically addresses 
the impact of his service-connected disabilities in combination 
on employability.  Such examination (to clarify the medical 
issues raised) is necessary for the Board to effectively address 
the TDIU matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Obtain a medical opinion, with 
examination if deemed necessary by the 
consulting physician, to determine whether 
the Veteran has been unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities (and not considering 
disabilities that are not service-
connected) at any time since he initiated 
his current claim for increase in 1994.  
The Veteran's claims folders must be 
reviewed by the opining physician.  In 
particular, the physician should address 
the March 1999 statement from Dr. Morgan 
that the Veteran is "unable to perform any 
meaningful work due to headaches and back 
pain."  The consulting physician should 
identify the impairments resulting from the 
Veteran's service-connected disabilities, 
discuss the impact of those disabilities on 
his ability to work, and specifically state 
an opinion as to whether the service-
connected disabilities are sufficient to 
render him unemployable (as opposed to his 
nonservice-connected disabilities, 
including diabetes mellitus and 
hypertension).  The physician must explain 
the rationale for all opinions.

2. The RO should endure that that 
report/opinion provided in response to #1is 
adequate (and specifically that it includes 
adequate explanation of rationale.  Then, 
the RO should re-adjudicate the TDIU claim 
(after adjudication of entitlement to 
service connection for chronic fatigue 
syndrome).  If the TDIU claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his agent the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

